Title: To James Madison from John Gavino, 15 July 1803 (Abstract)
From: Gavino, John
To: Madison, James


15 July 1803, Gibraltar. No. 124. Confirms his last dispatch, no. 123 [18 June 1803], enclosing a letter from Simpson. “I now transmit you another from said Gentleman, who applied to me for some Rice for the Emperour. None being for sale in the Place, I sent him two Tierces of what was in store for Supplying the Squadron.” Has no further accounts of Commodore Morris or the detained ship. The governor of Tangier wrote to his agent for details, but “the Commodors Letter on the business to Consul Simpson is all that has reachd this Place.”
“Capn: Scamiche in the Portuguese 74 is returnd from Landing his algerine Captives at Lagos, & is preparing to go on another Cruise off that Port. The ship Courtney of Norfolk Cap. Fitzhugh saild from hence a few days ago for said Port, when it seems [she] was brought too in the Gutt by the British Sloop of Warr Bitterel Cap: Corbett, & two days after James Cutfourth Navy Victualler at this Place calld on me with the Ships Register and a Message from said Cap: Corbett saying that at the time Capn: Fitzhugh was on board another Ship came in Sight which he was desireous to Examine, that in the hurry Cap: Fitzhugh & himself did not observe that said Register was left on the Table, which he Noticed some time after, and as such sent it me, & I now transmit same to Mr. Willm: Pennock of Norfolk the Owner of the Ship.” Adds in a postscript: “Several Danes & Swedes brought in for adjudication being bound to & from the french Ports.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.



   
   Gut: a channel or run of water; in this case, the Strait of Gibraltar.



   
   A full transcription of this document has been added to the digital edition.

